Defendant and a codefendant were charged in an indictment with multiple crimes, including murder in the second degree. In satisfaction thereof, defendant pleaded guilty to manslaughter in the first degree as well as burglary in the first degree and waived his right to appeal. He was thereafter sentenced, in accordance with the plea agreement, to concurrent terms of 20 years in prison, to be followed by five years of postrelease supervision. He was also ordered to pay restitution in the amount of $9,740.26. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Spain, J.E, Rose, Kavanagh, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.